Citation Nr: 0004521	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for fungus of the 
toenails.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Evaluation of residuals of a fracture of the right hand, 
evaluated as noncompensably disabling from July 16, 1995.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to 
July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
RO that denied claims of entitlement to service connection 
for bilateral ankle pain, fungus of the toenails, and low 
back pain.  The RO also granted a claim of entitlement to 
service connection for residuals of a fracture of the right 
hand and assigned a noncompensable evaluation, effective from 
the day following the veteran's separation from service-July 
16, 1997.  Previously, this case was before the Board in 
July 1997 when it was remanded for additional development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has a low back disability.

2.  No competent medical evidence has been presented showing 
that any fungus of the toenails began during military 
service.

3.  Evidence has been presented which implicitly links 
current bilateral ankle problems with the veteran's military 
service.

4.  The veteran's right hand disability is manifested by mild 
discomfort and tenderness.


CONCLUSIONS OF LAW

1.  The claim of service connection for low back disability 
or fungus of the toenails is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of service connection for a bilateral ankle 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).

3.  A 10 percent rating for residuals of a fracture of the 
right hand is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Low Back

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for a low back 
disability is not well grounded.  The veteran claims that he 
suffers from constant pain in his low back as a result of 
parachute jumps, marching, and extensive running during 
service.  

Even assuming that the veteran experienced pain in service 
and continues to have such difficulty, no competent medical 
evidence has been presented to show that he currently has a 
low back disability.  His service medical records are 
negative for any reference to a back problem.  Low back pain 
was diagnosed by VA in September 1995 and June 1999.  
Nevertheless, pain is not considered a current disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 1999) (holding 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)

The Board has taken into consideration the veteran's written 
statements regarding his low back problems, but no current 
diagnosis has been provided by one competent to do so.  In 
short, while the veteran is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since military service, he has not been shown 
competent to provide a medical diagnosis regarding current 
low back disability.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu, 2 Vet. App. at 494-95.  The Board finds that the 
low back claim is not well grounded on account of failure to 
present competent medical evidence showing current 
disability.  Consequently, absent current showing of the 
claimed disability, the Board finds that further development 
is not required, even a search for additional service medical 
records would not be helpful.

(The Board notes that the veteran has not claimed that low 
back pain is the result of undiagnosed illness within the 
meaning of 38 C.F.R. § 3.317 (1999).)

Fungus of the Toenails

Turning to the issue of entitlement to service connection for 
fungus of the toenails, the Board also finds that this claim 
is not well grounded.  As noted above, the veteran must 
present medical evidence of a nexus between an in-service 
injury or disease and any currently shown disability.  At a 
September 1995 VA examination, the veteran reported that he 
had had some fungal infection of his toenails, especially the 
second toenails of both feet, and had been treating this with 
antifungal cream with some improvement.  Fungus of the 
toenails was diagnosed.  The examiner opined that the veteran 
had only minimal evidence of fungal infection in the second 
toenails of both feet, but that there was no other deformity 
in any of the nailbeds or of the skin of the feet.  

No competent medical evidence has been presented to show that 
the veteran currently experiences any fungus of the toenails 
that is attributable to his period of active military 
service.  The Board has taken into consideration the 
veteran's statements regarding the onset of fungus of the 
toenails.  However, while he is competent to provide 
information regarding the symptoms he currently experiences 
and has experienced since military service, there is no 
indication that he is competent to comment upon etiology or 
time of onset.  Layno, 6 Vet. App. at 470; Grottveit, 
5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 494-95.  
Consequently, absent the presentation of competent medical 
evidence showing a link between any current fungus of the 
toenails and military service, the veteran's claim may not be 
considered well grounded and must be denied.

The Board also notes that it has been contended on the 
appellant's behalf that the Board should determine whether 
the RO complied with M21-1, Part III,  1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI,  2.10(f) (Change 48) 
(Aug. 5, 1996).  The provisions of M21-1 Part VI,  2.10(f) 
provide that "the duty to assist will prevail while 
development is undertaken."  A careful reading of this 
provision clearly shows the initiation of this 
"development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Epps, supra.  Consequently, development is 
undertaken pursuant to M21-1 Part VI,  2.10(f) only after 
the appellant has presented a well-grounded claim.  As the 
appellant has not done so here, M21-1 Part VI,  2.10(f) is 
not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (defining a claim as an 
application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  Morton v. West, 12 Vet. 
App. 477 (1999).  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that he is aware of 
evidence which would render his service connection claims for 
low back disability or fungus of the toenails well grounded, 
the Board finds that the RO complied with 38 U.S.C.A. § 5103 
and  1.03(a).

Ankles

Unlike the claims of service connection for fungus of the 
toenails and low back pain, the Board finds that the 
veteran's claim of service connection for a bilateral ankle 
disorder is well grounded.  

The veteran contends that he has a bilateral ankle disorder 
as a result of problems he first experienced in service.  His 
service medical records do not show any complaints regarding 
either ankle.  Nevertheless, in September 1995, a VA examiner 
related the veteran's bilateral ankle pain to the veteran's 
history of having been in the Airborne service.  The examiner 
did not state, however, whether the veteran suffered from a 
chronic disability of the ankles.  Consequently, the case was 
remanded in July 1997 for a VA examination and the examiner 
was asked to provide an opinion regarding whether the veteran 
suffers from chronic disability of the ankle, and, if so, 
whether it is at least as likely as not that such 
disability(ies) first arose during service.  At a June 1999 
VA examination, ligamentous laxity and early osteoarthritis 
of the ankles were diagnosed.  The examiner, however, did not 
provide an opinion regarding the etiology of such disability.

The reasonable inferences that may be made from reading the 
September 1995 VA examiner's opinion and the June 1999 
diagnoses together lead the Board to conclude that the 
veteran's claim of service connection for a bilateral ankle 
disorder is well grounded.  In other words, there is a strong 
suggestion by competent authority that the veteran has some 
sort of bilateral ankle disorder that is attributable to his 
military service.  Under these circumstances, the Board finds 
that the claim of service connection for a bilateral ankle 
disorder is well grounded.  

Right Hand

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.

The veteran's residuals of a fracture of the right (major) 
hand is currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  Limitation 
of dorsiflexion of either wrist to less than 15 degrees or 
limitation of palmar flexion of either wrist to in line with 
the forearm warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (1999).  (A 10 percent rating 
is the highest rating that may be assigned for limitation of 
motion of the wrist without ankylosis.  Diagnostic Codes 
5214, 5215.)

A review of the record reveals that the veteran sustained a 
fracture of his right hand during service.  The most recent 
medical evidence regarding the veteran's right hand is a 
June 1999 VA hand examination report.  That report reflects 
that the veteran complained of mild discomfort associated 
with "stress" such as performing certain activities when 
lifting, pushing, or doing push ups.  It was noted that the 
region of the base of the 5th metacarpal could seem irritable 
when the weather was cold, and whenever the veteran used his 
right (dominant) upper limb to push, pull, lift, etc.  There 
was no swelling, and the veteran was not aware of any 
crepitus or noise.  It was also noted that there was no color 
change and that the area might bruise easily.  The veteran 
was not aware of focal weakness, but believed that his right 
hand strength may not be at 100 percent.  Physical 
examination revealed that wrist dorsiflexion, palmar flexion, 
radial deviation, and ulnar deviation were normal, symmetric 
on each side.  There was no tenosynovitis about the distal 
forearm or wrist on either side.  There was no synovitis 
about the small joints of the wrist, hand, or fingers on 
either side.  There were no anatomic defects.  There was no 
atrophy of the thenar eminence, the hypothenar eminence, or 
the small muscles of the hand bilaterally.  Examination of 
the right hand revealed no restrictions in motion.  The 
veteran was able to close the fingers of each hand into a 
strong fist, and had normal (5/5) grip strength.  He had 
normal (5/5) strength of finger abduction and of extension of 
the fingers at the metacarpophalangeal and at the 
interphalangeal joints on each side.  He also had normal 
strength of wrist extension on each side.  There was an area 
of focal tenderness on the dorsum of the right hand at the 
base of the 5th metatarsal.  There was no focal tenderness 
over the metacarpophalangeal joint, no crepitus, and no 
abnormal motion during attempted passive motion at that 
joint.  The examiner referred to June 1999 x-rays of the 
right hand, and noted that these x-rays were essentially 
normal, with the exception of a small, displaced ossicle 
dorsal to the base of the 5th metacarpal.  The examiner 
further noted that the ossicle was palpable and locally 
tender.  Retained ossicle, near the base of right 5th 
metacarpal, local tenderness, and little to no deficit were 
diagnosed.

Based on the recent medical evidence, the Board finds that 
the veteran's service-connected right hand disability 
warrants a 10 percent rating.  It should be noted that the 
veteran's disability of his right hand is due to a healed 
injury.  He has credibly complained of pain on use of that 
hand, particularly when performing certain activities such as 
lifting, pushing, or doing push-ups.  The recent medical 
evidence tends to show that, although he does not have 
limited motion or grip strength, he has pain caused by this 
service-connected disability.  Thus, the Board finds that, at 
a minimum, a 10 percent rating is warranted under Diagnostic 
Code 5215 for residuals of a fracture of the right hand.  
38 C.F.R. § 4.40 (1999).  

The Board, in assigning the 10 percent evaluation, has taken 
into account the veteran's repeated complaints of pain, and 
notes that functional loss attributable to pain on use has 
been considered in arriving at the current assessment.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the 
Board notes that pain is a factor to consider, especially 
when rating motion of a joint.  Id.  (Functional loss is the 
inability to perform normal working movements, and must be 
evident by underlying pathology and some objective 
indications such as the visible behavior of the veteran.  38 
C.F.R. § 4.40.)

The Board notes that, given potentially applicable rating 
criteria, the veteran will only be entitled to a rating 
higher than 10 percent for limited motion if he has 
ankylosis.  (The highest rating assignable for limited motion 
of the wrist, short of ankylosis, is 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214, 5215 (1999).  In this regard, 
the Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
Specifically, Diagnostic Code 5214 provides that ankylosis of 
the major wrist, if unfavorable in any degree of palmar 
flexion or with ulnar or radial deviation, warrants a 50 
percent disability rating.  Ankylosis in any other position, 
except favorable, warrants a 40 percent disability rating.  
Favorable ankylosis, in 20 degree to 30 degree dorsiflexion, 
warrants a 20 percent disability rating.  The Board also 
notes that extremely unfavorable ankylosis is rated as loss 
of use of the hand under 38 C.F.R. § 4.71a, Diagnostic Code 
5125 (1999) (loss of use of the major hand is rated as 70 
percent disabling under Diagnostic Code 5125).  The Board 
next notes that, under 38 C.F.R. § 4.71a, Diagnostic Code 
5053 (1999), replacement of the major wrist entitles the 
veteran to a minimum rating of 20 percent and a 40 percent 
rating when it is accompanied by intermediate degrees of 
residual weakness, pain, or limitation of motion.  38 C.F.R. 
§ 4.71a (1999).

The claims file shows that the veteran's right hand is his 
major hand.  Based upon the findings at post-service VA 
examinations, and a review of all medical records associated 
with the claims file, there is no evidence that the service-
connected residuals of a fracture of the right hand are 
manifested by ankylosis, and he has not had a wrist 
replacement.  Therefore, he does not meet the requirements to 
be awarded a greater disability rating under Diagnostic Code 
5214, Diagnostic Code 5125, or Diagnostic Code 5053.

The Board also notes that, at the September 1995 VA 
examination, examination of the right hand revealed some 
scarring in the region of the right hand, and some minimal 
tenderness over the 3rd and 4th metacarpal bone.  Although 
scarring of the right hand exists as a residual of the in-
service procedure, there is no indication in the record that 
any scarring is poorly nourished, ulcerated, tender and 
painful, or otherwise symptomatic beyond that contemplated by 
the symptoms considered in the rating under Diagnostic Code 
5215.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999).

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since the veteran's 
separation from service, the Board finds that there is no 
basis under any of the Diagnostic Codes discussed above for 
awarding a rating greater the 10 percent at any time during 
the pendency of this claim.  Fenderson, supra.


ORDER

Service connection for low back disability is denied.

Service connection for fungus of the toenails is denied.

The claim of service connection for a bilateral ankle 
disorder is well grounded; to this extent, the appeal is 
granted.

An increased (10 percent) rating for the veteran's residuals 
of a fracture of the right hand is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

Because the Board has concluded that the claim of service 
connection for a bilateral ankle disorder is well grounded, 
VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159; Epps, supra.

Although the veteran has submitted a September 1995 VA 
examination report, which suggests that his "bilateral ankle 
pain" originated in service, it is not clear that the 
September 1995 VA examiner's opinion was based on a thorough 
review of the veteran's entire history, especially review of 
records prepared contemporaneous with his military service.  
VA examination report, most recently from June 1999, does not 
contain an opinion regarding the etiology of the veteran's 
then-diagnosed ligamentous laxity and early osteoarthritis of 
the ankles.  Therefore, in light of the uncertainty as to 
whether the veteran's diagnosed disabilities of the ankles 
were the sort of disabilities contemplated by the 
September 1995 opinion, the Board finds that further 
evidentiary development would be helpful to clarify such a 
relationship.  In cases such as this, VA's duty to assist 
under 38 U.S.C.A. § 5107(a) includes the duty to provide the 
appellant with a thorough and contemporaneous medical 
examination, one that includes a medical opinion as to 
whether the claimed disability is related to service.  Moore 
v. Derwinski, 1 Vet. App. 401, 405-06 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of ankle treatment that has not 
already been made a part of the record, 
and the RO should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1999).  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current nature of any 
left or right ankle disability.  The 
examiner should review the entire claims 
file, including the veteran's service 
medical records.  The examiner should 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed disability of either ankle is 
related to military service.  All 
opinions should be reconciled with the 
opinion set forth in the September 1995 
VA examination report.

3.  The RO should take adjudicatory 
action.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



